Citation Nr: 1025034	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to 
February 1972 and subsequent service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for bilateral hearing loss.  The 
Veteran participated in an informal Decision Review Officer 
conference at the RO in August 2009.


FINDING OF FACT

The record shows a current hearing loss disability, exposure to 
acoustic trauma in service, an upward shift in tested thresholds 
on audiometric examinations between entry and  discharge from 
service, and no significant intercurrent causes for a hearing 
loss disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss 
due to acoustic trauma suffered in service.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, shall be granted service connection although not 
otherwise established as incurred in or aggravated by service if 
manifested to a compensable degree within one year after service 
in a period of war or following peacetime service on or after 
January 1, 1947, provided the rebuttable presumption provisions 
of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

At entry into service, an April 1971 enlistment audiological 
evaluation shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
15
LEFT
0
0
0
-
0

At discharge from service, a January 1972 audiological evaluation 
shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
-
20
LEFT
5
0
0
-
10

An April 1976 annual retention examination for the Army Reserves 
shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
20
LEFT
10
10
10
-
25

A July 2007 history form notes the Veteran's reports that he 
first became aware of a hearing problem in 1971.  He indicated 
that he was exposed to acoustic trauma in service in the form of 
gunfire in basic training, noise from forklift engines, and 
firing range noise.  He contended that this noise exposure caused 
his hearing loss.

An August 2009 informal conference report notes that the Veteran 
further described exposure to excessive noise during his Active 
Duty for Training and while in the Army Reserves as an ammunition 
records storage clerk.  He stated that part of his duties in this 
position entailed demolition of nonstorable ammunition, storage 
of ammunitions to include use of fork lift and heavy equipment, 
detonation of defunct ammunitions (approximately four days a 
month), and pulling primers off of ammunitions (approximately one 
day a week).  He indicated that hearing protection used at that 
time consisted of foam inserts into the ears and that noises in 
the warehouse were sufficiently loud to require forklift 
operators to use hand signals to communicate.

The Veteran's DD-Form 214 shows that his military occupational 
specialty (MOS) during active military service was Ammo Records.

The Veteran is competent to state that he experienced loud noises 
and decreased hearing in service and there is no reason shown to 
doubt his credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  His MOS in service is consistent with noise exposure.  
Also, there is an upward shift in auditory thresholds between 
entry and discharge from active duty service.  Therefore, the 
record supports the finding that the Veteran was exposed to 
acoustic trauma in active duty service.

Post-service records show evidence of a current bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  On authorized VA 
audiological evaluation in August 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
50
LEFT
15
20
25
50
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner found that the audiometric 
test results indicated the presence of a moderate to moderately-
severe sensorineural hearing loss in the right ear beginning at 
3000 Hz, and a moderate sensorineural hearing loss in the left 
ear beginning at 3000 Hz.  Speech recognition scores were 
excellent bilaterally.  The examiner also noted that a previous 
June 2002 private audiological examination also showed a 
diagnosis of bilateral high-frequency hearing loss and excellent 
speech discrimination ability.

Thus, the record shows the presence of a current bilateral 
hearing loss disability and evidence of exposure to acoustic 
trauma in service.  So, the determinative issue is whether there 
is a relationship between these.

The Veteran indicated in the August 2009 RO conference that his 
post-service employment in the field of journalism entailed 
minimal noise exposure because he did not work around the 
printing press equipment, which was located in another portion of 
the building.  He stated that as a journalism editor he was only 
regularly exposed to the sounds from electronic typewriters.  He 
indicated that while employed for the State of Oregon as a Park 
Ranger he wore "cranial sound blocking mufflers" in the form of 
ear muffs and a helmet.  He noted that noise exposure as a Park 
Ranger occurred on an occasional basis but that he wore hearing 
protection during such exposure.

An August 2007 VA examination report shows the Veteran's claims 
file was reviewed.  All of the audiometric results during the 
Veteran's military service showed normal hearing up to 4000 Hz.  
A slight 10 dB progression in hearing loss was noted in the left 
ear at 4000 Hz only from 1971 to 1972 and then again to 15 db in 
1976, although the results were still clinically normal.  

The Veteran reported extensive military noise exposure while 
working in ordinance during his active and inactive duty time.  
He reported exposure to explosions, "primer popping", and 
underwater demolitions during active duty.  He reportedly did use 
hearing protection while he was around the loud explosions; but 
did not use hearing protection while running the forklifts used 
to move munitions.  He also indicated that exposure to diesel 
engines exacerbated his hearing difficulties.  He was around the 
forklifts during his active and non-active duty service.  As a 
civilian, he reported a history of some noise exposure with 
hearing protection while working as a state park ranger for 
several years, which was his current job.  His other previous 
occupation in journalism exposed him briefly to newspaper 
printing machines, but this was not considered to be a 
significant source of noise exposure.  He denied any history of 
recreational noise exposure.

The examiner determined that the Veteran's current hearing loss 
was less likely as not (less than 50/50 probability) caused by or 
a result of his military noise exposure.  The rationale was that 
he had normal hearing noted upon discharge from the military.  
The examiner further noted that the Veteran had a pre-existing 
high-frequency hearing reduction at 6000 Hz (35 dB right and 25 
dB left) upon entry into service in April 1971 based on the 
Bekesy audiometric tracing card found in the claims file.  The 
examiner further noted that the changes in high-frequency pure 
tone status at 4000 Hz in the left ear occurred more 
substantially after separation from active duty in the Army 
Reserves from 1972 to 1976 (though still clinically normal).

This is the only medical opinion of record, and while not 
favorable to the Veteran's claim, it is not probative.  The 
examiner essentially found that the Veteran's current hearing 
loss disability was not related to his service because a hearing 
loss disability, as defined by VA, was not shown in service.  The 
Veteran's service treatment records reflect that, on audiometric 
testing, his hearing was within normal limits throughout service 
and did not meet the requirements of section 3.385, as noted 
above.  However, the absence of in-service evidence of hearing 
loss as defined by the VA is not fatal to the claim. See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

For example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting 
the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to attribute 
the post-service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record shows acoustic trauma due to significant noise 
exposure in service and audiometric test results in service 
reflecting an upward shift in tested thresholds.  The record does 
not contain any probative medical evidence of any intercurrent 
causes for a hearing loss disability.  The Veteran continued to 
be exposed to acoustic trauma during his service in the Army 
Reserves.  However, service connection may be granted for an 
injury incurred or aggravated while performing inactive duty for 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1131.  Acoustic 
trauma is classified as injury to the auditory canal.  After the 
Veteran's discharge from service, he was not subject to any 
significant noise exposure.  He worked as a journalist where the 
loudest noise he was around was a typewriter.  He had some noise 
exposure while working as a state park ranger for several years 
but had hearing protection.  He did not always have hearing 
protection during his exposure to acoustic trauma in service.

The examiner noted that the Veteran had a pre-existing high 
frequency hearing reduction at 6000 Hz at entry into service, but 
indicated that all hearing evaluations in service were clinically 
normal.  Moreover, the Veteran did not meet the criteria for a 
hearing loss disability at any time during his service.  Thus, 
there is no evidence of a pre-existing hearing loss disability 
and any analysis of aggravation of any pre-existing condition is 
not appropriate to this claim.

While the only medical opinion of record is negative, it is not a 
probative opinion.  Thus, the favorable and unfavorable evidence 
in this case is, at the least, equally-balanced.  In these 
circumstances, all doubt is resolved in favor of the veteran.  
See 38 C.F.R. § 3.102.  As the record shows a current hearing 
loss disability, exposure to acoustic trauma in service, an 
upward shift in tested thresholds on audiometric examinations 
between entry and discharge from service, and no significant 
intercurrent causes for a hearing loss disability, service 
connection for bilateral hearing loss is warranted.

The Veteran's service connection claim for bilateral hearing loss 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


